Citation Nr: 0713717	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory 
condition, claimed as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for a respiratory condition. 

In May 2007, the Board granted a motion to advance the case 
on the docket due to the veteran's declining health.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran does not have an asbestos related respiratory or 
lung condition.


CONCLUSION OF LAW

The veteran's respiratory condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he has a "respiratory condition" 
caused by asbestos exposure during his service in the U.S. 
Navy.  For the reasons that follow, the Board concludes that 
service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
7.21(c).

The questions of whether the veteran has asbestosis and 
whether such is etiologically related to his service in the 
United States Navy require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The service medical records are negative for 
findings of a lung disorder caused by asbestosis.  

The veteran's 2006 VA treatment records show the extent of 
his lung disorders.  The veteran has been diagnosed with 
chronic obstructive pulmonary disease (COPD), sleep apnea and 
lung cancer, with home oxygen dependence.  The veteran's 
cancer is inoperable.  

To determine whether the veteran's lung problems are asbestos 
related, the RO sent the veteran for a May 2005 VA 
examination.  After extensive examination and review of the 
veteran's current functioning, the examiner concluded that 
the current problems were at least as likely as not the 
result of a history of smoking.  The examiner further 
indicated that there was no evidence of asbestosis at that 
time.  The veteran's diagnoses at that time included his 
COPD, called emphysema, and a lung lesion in the left upper 
lobe, which had been present on radiographic study since 
January 2004.  

The veteran argued in his July 2005 VA Form 9 that this 
opinion was incomplete and required further examination and 
opinion.  Specifically, he argues he is entitled to another 
examination on the basis that the May 2005 VA examiner's 
statements show that insufficient evidence was obtained 
during the examination:
"[T]he veteran was noted to have a possible lung mass 
and will undergo additional diagnostic testing as 
recommended.  The veteran and his primary care provider 
will be informed of this finding.  [At] this time there 
is no objective evidence of asbestosis.  If further 
studies are consistent [with asbestosis,] the confirming 
evidence will be forwarded."  

The Board reads these comments differently.  The veteran had 
a lung mass and the examiner, and the Board, expected that he 
would undergo additional testing in the course of his 
treatment.  Furthermore, the examiner intended to inform the 
veteran and his ordinary doctor that he had a lung mass.  
Finally, the examiner indicated that if the testing, done in 
the ordinary course of treatment revealed asbestosis, he, the 
examiner, would forward those results to the RO.  There is no 
indication that further testing was medically indicated at 
the time of the May 2005 VA examination.  The Board also 
notes that the veteran's VA treatment records through 
February 2006 have been associated with the file and all of 
the diagnostic testing results performed in that span have 
been considered.  

In reviewing the veteran's VA treatment records, both prior 
to and subsequent to the May 2005 VA examination, there is no 
indication of asbestosis.  While the veteran's lung mass has 
progressed to a certain diagnosis of lung cancer, this has 
not been attributed to asbestos exposure.  The sole medical 
opinion of record states that the veteran's lung disorders 
are the result of smoking, not asbestos exposure.  The Board 
recognizes that lung cancer and emphysema are part of the 
clinical presentation of asbestos related diseases; however, 
the Board cannot diagnose an asbestos related disease.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The veteran may 
contend otherwise, but he too is not competent to offer 
evidence on this point.  See Espiritu, supra.  

The Board has considered service connection of the veteran's 
respiratory and lung conditions on some other basis; however, 
the May 2005 examiner's opinion indicates that the veteran's 
lung disorders are the result of smoking.  Service connection 
for the effects of tobacco use is not available for claims 
filed after June 9, 1998, which is the case here.  See 
38 C.F.R. § 3.300 (2006).

As the veteran's present lung disabilities have not been 
attributed to asbestos exposure, the Board finds inquiry into 
whether the veteran had exposure to asbestos in service, and 
whether that exposure contributed to his current condition to 
be moot.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2004 letter told him to 
provide any relevant evidence in his possession.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his respiratory problems can be 
directly attributed to in-service exposure to asbestosis.  
Further examination or opinion is not needed on the claim 
because, at a minimum, the evidence does not show that the 
veteran has an asbestos related disorder.  There is no other 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a respiratory 
condition, claimed as secondary to asbestos exposure, is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


